Per Curiam,
There was no error in charging the jury as recited in the first specification; nor in answering the point quoted in the second specification. The note referred to in the third assignment of error was rightly admitted.
The subjects of complaint in the remaining four specifications are the rejection of the several offers of evidence specified therein. Each of these offers was rightly excluded. If evidence such as that proposed were received and submitted to a jury, the security of sealed instruments would be greatly impaired, if not entirely destroyed.
The case was carefully and correctly tried. We find nothing in any of the specifications that would justify a reversal of the judgment.
Judgment affirmed.